Title: To Thomas Jefferson from James Wilkinson, 1 September 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Carlisle Septr. 1th. 1808
                  
                  Having not heard a Word, since you left Washington, of the account for souch service, which I had the Honor to render you, my wants must be my excuse, for again intruding the subject on Your attention, and for intreating that an order may be transmites me at this place, for one half or even a third of the sum, my necessities being extreme—necessities which have sprung out of my sufferings sacrafices & persecutions, in the honest discharge of my Duty & my support of the Government & the Laws. 
                  With great respect & attachment I am Sir your obliged & faithful
                  
                     Ja Wilkinson 
                     
                  
               